Mr. JUSTICE BARRY, dissenting: I respectfully dissent from the majority opinion. I disagree with the reliance on People v. Conover (1980), 83 Ill. App. 3d 87, 403 N.E.2d 708, and the theory that compensation for committing the crime includes the proceeds or tangible profit that may come as a natural consequence of the criminal act charged, i.e., theft. In my opinion the dissent of Justice Stouder in Conover is the better reasoned approach to the issue of what the legislature intended by use of the words “compensation for committing the offense” as an aggravating factor in sentencing. I agree with Justice Stouder’s statement “[i]t seems to me this phrase refers to the commission of an offense for hire only and does not refer to the value of proceeds from an offense.” (83 Ill. App. 3d 87, 89, 403 N.E.2d 708, 710.) I also agree with Justice Stouder that substituting the synonym “payment” for “compensation” properly suggests the true intent of the legislature, that an offense committed pursuant to some kind of an agreement or contract is an aggravating factor, justifying a more severe sentence. To extend the position of the majority to its most illogical extreme, the case of a criminal act which does not naturally result in monetary reward or in a tangible profit to the perpetrator should be considered. Rape, as an example, will illustrate the point. The criminal act of rape may and does in most instances naturally result in intangible reward or in some form of physical or emotional satisfaction for the perpetrator. In a sense he also has been compensated by the majority’s view, in an intangible sense, as a natural result of the criminal act. I doubt the majority would attempt to extend the term “compensation” to the intangible reward in that case. Yet in the case of a theft or burglary, where the natural consequence of that act may result in a gain of material possessions by the perpetrator, the majority attempts to equate that gain or tangible profit with compensation or payment for that crime. I submit the illogical result when comparing the crime of rape with a theft clearly points to the error in the majority’s position. Obviously the legislature did not intend such a result, but rather intended to recognize that it can be an aggravating factor in sentencing for the crime whenever compensation is paid by another for the commission of the crime or it is done for hire.